Title: From Thomas Jefferson to James Monroe, 10 June 1780
From: Jefferson, Thomas
To: Monroe, James



Dear Sir
In Council June 10. 1780.

The Executive have occasion to employ a gentleman in a confidential business, requiring great discretion, and some acquaintance with military things. They wish you to undertake it if not inconsistant with your present pursuits. It will call you off some weeks, to the distance of a couple hundred miles. Expences will be borne and a reasonable premium. Will you be so good as to attend us immediately for further communications. I am Dr. Sir Your friend & Servt.,

Th: Jefferson

 